PER CURIAM.
DISMISSED. See Reeves v. Fleetwood Homes of Florida, Inc., 889 So.2d 812, 820 (Fla.2004) (determining that appeal is authorized only for those orders that specifically state that the defense of workers’ compensation immunity is unavailable as a matter of law and not because of disputed issues of fact); see also Fla. Dep’t of Corrections v. Culver, 716 So.2d 768 (Fla.1998); Footstar Corp. v. Doe, 932 So.2d 1272, 1274 (Fla. 2d DCA 2006).
BENTON, C.J., PADOVANO and WETHERELL, JJ., concur.